Filed Pursuant to Rule 497(e) Registration File No.: 333-67926 ADVANTAGE ADVISERS MULTI-SECTOR FUND I Amended and Restated Supplement dated November 13, 2008 to the Prospectus and Statement of Additional Information, each dated January 31, 2008, of Advantage Advisers Multi-Sector Fund I This amended and restated supplement amends certain information in the Prospectus (the "Prospectus") and Statement of Additional Information ("SAI"), each dated January 31, 2008, of Advantage Advisers Multi-Sector Fund I (the "Fund").This amended and restated supplement supersedes all prior amendments and supplements to the Prospectus or SAI.Except as otherwise indicated herein, all other information included in the Prospectus and SAI that is not inconsistent with the information set forth in this amended and restated supplement remains unchanged.The terms used in this amended and restated supplement have the same meaning as in the Prospectus and SAI. Risk Factors Investment in Banking/Financial Services Companies A recent disruption in the financial and credit markets, which originated in and most dramatically effected the sub-prime mortgage sector of the credit market, has had and likely will continue to have severe expansive and potentially long-term consequences for the banking/financial services sector and, to a large degree, the economy in general.These factors create a highly volatile and uncertain business environment for the banking/financial services companies in which the Fund invests, and significantly increases the risk of investing in these companies.These risks include, but are not limited to, diminished income or operating losses, decreased asset values and impaired financial and mandatory operating ratios, losses of principal and interest on existing loans as a result of borrowers' inability to either make such payments at all or to make such payments in a timely manner, loss of future revenues from a downturn in the volume of loan originations, securitizations and other directly and indirectly related business activity, a loss of collateral value, and slowdown in the housing and related industries, and in the economy generally.These factors and others have resulted in poor financial results, substantial write-downs of the values of assets, volatile and declining stock prices, stricter lending standards, and increased risk of bankruptcy and business failure generally for companies in the banking/financial services industry.There is also a call for increased regulation and more conservative business practices that may impose burdensome and restrictive requirements on companies in the banking/financial services sector. For example, companies in the banking/financial services sector (e.g., investment banks, commercial banks and insurance companies) have incurred billions of dollars in write-downs due to mortgage related investments, forcing these institutions to raise capital and sell assets to shore up their overleveraged balance sheets, which may result in dilutive common and preferred stock 1 offerings, dividend cuts and/or the loss of valuable revenue streams.In several high-profile instances, these write-downs, coupled with the tightening of the credit markets, have resulted in bank failures, bankruptcy and/or distressed sales to other institutions.In addition, some investment banks that have not failed, become bankrupt or been acquired by other institutions have elected to become bank holding companies and consequently are now subject to regulation as such by the U.S. Federal Reserve.While the U.S.
